             Case 9:18-cv-80994-DLB Document 109 Entered on FLSD Docket 06/17/2019 Page 1 of 8
                                           IN THEUNITED STATES DISTRICT COURT
                                           F6RTHESOUTHERN DISTRIG OFFLORIDA
                                                                                   '




    NIW FEDERALSERVICES,LLC                       9:18-cv-80994-DLB                    tFILED BY cwo ç             D-C-
            Plaintiff
                                                                                       !
                                                                                       à     JUN 1? 2â12
    VS                                                                                 )
                                                                                       l    M
                                                                                            WWVAKX
                                                                                            KD RKUI MQmYL
                                                                                                       .RQ
    ARTHUR HERRING 111,AND
                                                                                               ..   OFFIA .W RR.
    DEVFOR CORPORATION
                 Defendants



                                               M OTION TO DISCLOSE

          1,AlhurHerring111,defendant,isrequestingthecontactinformation(publisher,address,phone,email,website)
    ofaso-called''scientificjournal''(Nitv'swordsontheirwebsi
                                                            te)called Criminalisticsand CourtExpertise,2012Annual
    edition,#57.NitvandtheirCvsamemberassociationclaim ontheirwebsiteandinliteraturethe''journal''published a
    'study''claim ing itprovestheirCvsa lie detectoris98% accurate.The 14 page ''study''was''written''by a 20 year
    em ployee ofNitv called Jam esChapm an in 2012.He died in 2012.The 14 page ''study''isavailable to see,butNO
    contactinformationisgiveninitofapublisher.FACT:the''stud/'NEVERmentionsNitvorCvsa.Sb how canNitèclaim it
    proù'
        esCvsais98% àccuratèifCvsa'isNEVERmentioned?                                                               ' '
              theENTIREbasisofkitv'sIawsuitagainstDektorandmysèlfisbasically'thatIhavé'statedIiésaboutCksa,Nitv
    and itsow nèrHum ble for'years.Thefactson my DektorWebsi
                                                           teandWWw .nitkèvsaexposed.èom hàkealways been
    backed upwithdocuments,includingthose.
                                         byNitv.Ifno REALeontactinforrhationfor e jour
    then IhavePROVEN myclaim bèyondany ligaldoubtthatIhavetoldthetruthaboutNitv,Humble,etc,andthatNitv
                          - ''
    and CvsahavealWavsbeenafraudandscam onIaw enforcementandthepublicfor30yearsand Nitkhad NO reasonto
    sue Dektorand f
                  '
                  ne. Ni
                       tv hasused thisfake studyand otherfakestudysto keep theirfr'
                                                                                   aud going and m aking m ore
.
    m oney.Ifno REALcontactinform ation isgiven by Nitv,thenthislawsuitwould haveto be totallydism issed,severe
    sanctionsfiled againjtNitv and itsow nersforfiling a frivolousIawsuit,abuse ofcivilprocedures,violating my
    Constitutionalrightsandcivilrights.Severesanctions,includingsuspensions(maybedisbarrment)mustbefiledagainst
    Nitv lawyersforbeing a partofNitv's LEGALTERRORISM by usingthe coùrtasaweapon againstm e and m ybusinessfor
    thispastyearonly to m ake themselvesm ore money andto putme outofbusinessat Niw 'sdem ands.Those same court
    weaponsofmadeuplawsuiishavebeenused byNitv'      andtheirotherIawyérsfordecadesagainstotherpeople.The
    courtdocketsdo notIie.Nitv usuàllyalwayslosetheirmadeupIawsuits,buttheirobjectiveisONLYfilethem infederal
    coul'ttowastethedèfendentsmoneyandtoputthem outofbusiness.lnone case,about15yearsago,Nitvsueda
    business,w ho also séllsa unproven lie detector.Nitv claim ed thatbusinesswasselling Ni
                                                                                          tv'ssooware program forlie
    detection.Ni
               tvl8sttheircase,butitcostthedefendantabout$2 milliondollars.lnanothercase,Nitv'wassuedabout13
    yearsagobysomeon'  eelsealsosellingaunproven Iiedetectorand NitvIost.ThejudgementagainstNitvwasabout
    $500,000.The FlèridaSupremecourtruledtheyhadto pay,plus8% interesteveryyear'  untilitwaspaid off.Tothisday,
    NitkhasNOTpaid adimeofthatcurrentjudgementofabout$800,000.But,aboutthreèyearsago,Nitvsuedthat
         .            .              . ,                          '                                        '       ..
    persbnforbàsicàllywhattheyàrejuing rinefoiônlyforrevènge.Nitv hasmadeupviciousstoriesaboutitsex- j
    em ployees'arhd sued itsex-em ployeesonly forrevenge.IfNitk hasthe Iawyermoneytö s'
                                                                                      ue m e,the ötherperson and
    moneyto defenditselffornotpayingthejudgement,whydon'ttheypaythejudgement?Nitv/ownershaveprovento
    beser1aIIiii
               gatorsan8 shouldnotbeallowedtocontinuallyfilefake lawsuits.Nit'
                                 .
                                                                              vandthèirIawyersshould beheld' '
    accountable bythe courtsand heavily sanctioned andfined.
    Case 9:18-cv-80994-DLB Document 109 Entered on FLSD Docket 06/17/2019 Page 2 of 8
     Thefactis,NO onecanfindtheso-called''journal''location.No GooglesearchIocatesit,LibraryofCongresssaysit
does notexistand many university Iibrarianscontacted checked theirmassive data basesand they say itdoesnotexist.
Theco-authorofthatso-called''stud/',MarigoStatis,girlfriendofNitvco-ownerJamesKane,wouldaknow ofany
contactinformation,IFthe''
                         journal''exists.Stathisispaid byNitvto promoteandsellCvsato Iaw enforcementusingthe
''Chapm an Study''.W hen she iscontacted,Stathishangsup on people and doesnotreturn em ails.W hy?
      IfNitvcannotproducethecontactinformationofthe'journar',itwillbeabsoluteproofthatforthepast7years
Nitvmade upandusedthefake''
                          journal'onlyto maketheirbuyers(Iaw enforcement)thinkthe''study'wasactually
published and-real.Thatisfraud and false advertising.Nitv hopesIaw enforcementw illbuy Cvsa because people will
thinkthe''study'?isreal.Nitv,Cvsa and itsownersHumble/Kane,have beenwelldocumentedinthe newsmediaforthe
past30yearsasbeingamajorfraud.A massiveamountofdocumentswerepostedprovingvariousIiesby Nitvand
Hum ble on m ywebsite www .nitvcvsaexposed.com before Nitv complained to the coul and thiscourtordered the site
removed.
       Thiscourt,byordering m ytwo websitesdown containing factualdocumentsand my com pany website forced to
delete alIfactsaboutNitv,CvsaorHum ble,clearly violated my Consti
                                                                tutionalrightsoffreedom ofspeech,freedom of
expression andfreedom ofthe press.Thatcourtorderisalso keeping the public and variouslaw enforcem enttypes
ignorantofthe grave harm afake Iie detectorhasdone tothe publlcfor30 years because Iaw enforcem entuse it
becausethey thinkitisrealandtheyfalsel  y accuse innocentpeople ofcrimes.My com pany hasIostm illionsofdollarsto
Nit'vbecauseNït'vIiesmakeclientsthinkCvsaisbetterthan PSEO.ManyofthosedocumentsprovingvariousNitv/cvsa
Iiesthatare on m ywebsiteswere from the newsm edia and are easilyfound onthe internetposted byotherpeople.The
factis,the website www .antipolvgraph.org had archived the entire www.nitvcvsaexposed.com website recently and it
isbackup forthe world to see.The ABC Newsinvestigation in 2006 docum enting the Nitvfraud hasbeen on the
internet,posted byothers,since 2005 and itcannotbe rem oved.Nitv knowsfactsaboutitw illruin theirscam and Nitv
w illno longerhave money.
       IthasalsobeendocumentedthatNitvhasmadeupatleasttwoaccuracy''studys/surveys'NitvclaimsWeredone
bythemilitary,about2005,becausethose''studies/surveys''also donothaveanycontactinformationtoveri
                                                                                               W who did
them.A majorpartofthe Nitvfraud,for30years,hasbeenpostingvariousIiesontheirwebsiteand intheirbrochures
to convinceIaw enforcementto buyCvsa.FACT:themilitaryspentalmost$1milliontobuysomeCvsa'sandtrainingin
about2003.Byabout2005,the Cvsa was banned from the entire U.S.m ilitary because ofvery pooraccuracy.That
article wasalso on the website www.nitvcvsaexposed.com thatwasordered rem oved bythiscourtfrom the internet.
       Any contactinform ation given by Nitvforthat''publisher'',M UST be verified asbeing a realIocation and in
businessatleastsince 2012 w hen the ''Chapm an Study,2012 annualissue,#57''wasfirstmentioned by Nitv.Positive
proofofphysicallocation and contactinform ation m ustbe confirmed because Nitv hasIied abouttoo many things.For
exam ple,Nitv claimsitsCvsa m emberassociation called Nacvsa isIocated in Delaware and hasa 800 type num ber.
Delaware doesNOT chargea state incom etax.The Nacvsa ''address''isonlya businessrenting PO boxesand the 800
numberactually ringsthe Nitvoffice in Florida.The association isNOT registered in Florida asany business,so Nitv has
avoidedpayingstateincometaxonitsmembersduesof$400,perperson,everytwoyears,forIife,foratIeast15years.
Nacvsa/nitvhasthousandsofmembers.

                                           EXHIBITS

ExhibitA - Article published in the American PolygraphAssociation magazine,20149Article show sproofthatthe
           So-called ''ChapmanStud/'isseverelyflawedandno Iocationofthejournalitwas''published''canbefound.


        ArthurHerring 111,Defendant
        400 E.Station Ave.#225
        Coopersburg,PA 18036
         Phone:215.631.1448
    Case 9:18-cv-80994-DLB Document 109 Entered on FLSD Docket 06/17/2019 Page 3 of 8
       Email:Adm in@ dektorpse.com




                                             )
                                  CERTIFICXTEOFSERVICE

lcertifythaton June 12,lfiled thisdocumentw ith the Clerk ofCourtby certified m ailand served thisdocumentby U.S.
mailto Plaintiff'slawyers,Desousa and D'Ioughy aslisted on theirdocum ents.

                                ArthurHerring lll
     Case 9:18-cv-80994-DLB Document 109 Entered on FLSD Docket 06/17/2019 Page 4 of 8


                     The C hapm an Study                                     t'
                                                                              -
                                                                              vzLtJ'
                                    byJim W ygant                             '>

         Hul'lyofpressreleasesypul'pol'tedl),
                 ,                               '
                                                 The study was published in a journal
         originating from the N ational          identifed as acriminalistics ??7v/ Cqul-t
          ssociation of Com puter Voice          Expel-tise.'' A though it is claim ed by
StressAnalysts(NACVSA),hasrecently               NA CV SA to be a once-a-year, peer
Prom oted a ttnew'' study showing 96             reviewed scientifcjournal,notraceofa
Percentvalidityforvoice stressanalysis.          Publtcation by thatname can befound
Som etim esreferred to as the t'Chapm an         on the lnternet,although copies ofthe
Studyy''it is described by N ACVSA in            article itselfare available.
one oftheirpressreleasesas:
                                                 JamesL.Chapman died in 2011atthe
     'The l8-year feld study w as                ageof69afterspendingm anyyearsusing
     condtlcted by ProfessorJames                and advocating voicestressanalysis.H is
     Chapm an, the world's fprem ost             study,publislned in 2012,is ofered as
     authority on the application of             :1Cotlnter (0 abtlnd3rlt 1'CSe#1'Ch PZPCFS
     Voice StressAnalysis technologies.          published in recognized peer reviewed
     '
     The peer-reviewed study, titled             joqrnals, repeatedly showing restllts
     ('Long-Term Field Evaluation                at chance levels,as good as Hipping a
     of Voice Stress Analysis ln a               coin, when used to assess deception.
     North American CriminalJustice              Chapm an's study is som etim es
     Setting'' was ground-breaking in            m isrepresented as being drawn from
     that it validated the trem endous           shousands of cases over nearly two
     decades-long successofthe CVSA              decades.In reality,Chapm an'sselection
     in thecrim inaljusticesystem .              Process from his cases w ould probably



Jim W yganthasbeen aprivatepolygraph examinerin theStateofOregon forover35years. He
isalso an authorand hascontributed m any articlesthathave appeared in the publicationsofthe
APA. 'The opinionsexpressed in thisarticle m ay notnecessarily representthose oftheA merican
Polygraph Association.

56     APA Magazlne 2014,4714)
     Case 9:18-cv-80994-DLB Document 109 Entered on FLSD Docket 06/17/2019 Page 5 of 8
not be acceptable to m ost known peer           To add to theconfusion abouthow m any
l'eviewedjournals.                              exam inations and how m any people he
                                                included in his study,he reported that
As Chapm an explainçd in his report,            thenumberofpeoplewas279,ranjing
di''
   l'heoriginalgroup oftotalcasesubjects        in agefrom 5 to74,and 84 percentm ale.
(n > 3,000) tested over an l8-lrea1'            O f that total ntlm ber of people tested,
period was culled for those that could          259 were suspects and 20 w ere alleged
be retrospectively studied, such that           V1Ct1m S.
(1Aey m et the following r'equirem ents:a
confession had been a potentialoutcom e         'Thetesting procedure did notfollow àny
(i.e,, a crime had been comm itted in           form al routine. H e described the tess
which 2he individual was implicated);           process as S'initial VSA questions asked
there was no involvem ent with non-             (9-31questions,yes/noanswersl'',which
crim inal statem ent veracity testing; no       was followed by ('refest, as required,
em Ploym ent' clearance was involved;           using l'eform ulated questions for those
-

the casewas not tlsed as a confrm asion         issueswherestresswasobsenred untilno
of witness testim ony; and controlled           stresswasobsel-ved orstresscould notbe
testing had occurred (i.e., responses           elim inated-'''Therewereonly twopossible
could beverifed by theVSA gvoicestress          conclusionsto arest:Scnostressindicated''
analysisqprocessby meansofstructured            meant that he had (Ccleared subject''
l'e-questioning).Following the excluded         while tistressindicated''1ed to tiPost-exam
    rotlp, the cases that rem ained Were        interview ofsubjectso determ inereason
(n=2,109).'' Chapman then numbered              forstress.'''The lacltofa rigid,repetitive
those cases and conducted a random              test fonnat, as is custonnaly in nnost
sam pling using the num bers alone as a         validity studies,isagain contrary to usual
m eansofselecting fles.H e w rote,f'F1'om       Practices.
thisfnalsetofcases(n=236),therewere
(n=329)possible confession outcom es-''         Chapm an concluded, f'ln each of the
'There is som e confusion regarding             cases reviewed here (n=236), inclusive
his counts, since it appears that som e         of (n=329) confession possibilities,
('
  cases'' m tlst have included m ore than       stress was indicated in 92 per cent of
one exam ination. Chapm an excltlded            the examinations (n=303), leaving 8
from 'his count of ('possible confession        Per cent of she exam s with a no-stress
 outcom es''any confessions to som ething       result(n=26).Confessionswereobtained
 otherthan the issuebeing tested.               from 89 per cent of the interview ees

                                                               APA M agazm e 2014,4744) 57
     Case 9:18-cv-80994-DLB Document 109 Entered on FLSD Docket 06/17/2019 Page 6 of 8
                                N

(n=292),leaving an overall 11 per cent          rhatthe standard forwhatconstittltesa
no-confession rate(n=37).M ostnotably,          C'confession''varies am ong intel-rogators,
am ong a1l interviews conducted,where           who have a stalte in establishing their
stressw asindicated,96.4percentresulted         expertise and nnight indude parrial
in suspects liaalting self-incrim inating       adlnissionsoreven non-denialsthathelp
confessions.''                                  bolster rheir confession rates. Because
                                                nearly no one in thissiudy was reported
W itlAin the sm all num ber of no-stress        as truthful, the selection process and
results(26),apparently 19 ofthosecam e          the deternnination of t'he accuracy
from one case in which 20 people Ayere          of individual tests is questionable.
exam ined for the sam e theft. O ne was         U ltim ately, ground truth was not
reported as stress and then confessed,          established for these cases. Legitim ase
w   àich would verij,theno-stressresulzs        studies of V SA validity ptlblished in
ofthe other 19.                                 reputable scientifc journals have been
                                                done b)rdisinterested third parties,such
lf a polygraph exam iner w rote a report        as academ ic instittltionsand the federal
clailning to establish the validity of          gm rernnnenr,'which have no stake in
his worlt based upon his review 0f-his          establishing or reftlting the validity of
own work,no one would believe hinn.             VSA. Chapm an's report of 96 per cent
Polygraph validity studies that rely            accuracy is based entirely on lnisanalysis
upon test results verifed by confession         of a sm all portion of his own worlt,in
are typically reviewed in a double-blind        which he presum ably m aintained an
fashion: the review being done by a             interest in establishing him self as an
diferent exam iner than the one who             expert. N o study exists, published in
condtlcted the test, who also does not          any convéntionalscientifcjournal,that
know what?heoriginalexam inerdecided.           supporrs Chapm an's conclusion or even '
ln otherwords,the charts thenaselvesare         com esclose to theresultshereported.
reviewed,notjusttheconcltlsionsofthe
originalexam iner.                              'The resulrs of this (tsrudy''arefreqtlently
                                                naisquoted.N'Ve have heard claim s that
lt seem s odd that 89 per centof al1of          thiswasastudy ofseveralthotlsand cases,
those included in Chapnnan's study              which isunrrue.N'Ve have also heard the
m ade ''self-incrim inating confessionsy''      oft repeated claim that itprovrs 96 per
                                                                                      ,


since thatfgurefarexceedsthatnorm in            centaccuracy,w hich can notreasonably
crim ipalinvestigations.ltiswelllm own          beconcltlded from them ethodstlsed.

58     APA Magadne 2014,4744)
       Case 9:18-cv-80994-DLB Document 109 Entered on FLSD Docket 06/17/2019 Page 7 of 8
   Repeated ''pressreleases''from N ACVSA                in the U nited S'ta'
                                                                            res.N'A CVSA reqtlires
   have idenrilied Chapnaan as fhe world's               shatnnenabersbuy classesfronRN 1 to
   forennost authority on voice stress                   naainzain nnennbership.1f-tlne Annerican
   analysis and llave em phasized 96 per                 Polygraph Associarion required fhat
   cen saccuracy,An),claim s b)rN ACVSA                  nnennbersbuy dassesfronnany equipnnent
   are stlspecr, since if appears to be an               nnanufacrurer zo lnain:ain nnennbership,
   arn-1 of the N asional lnstitute of Truth             there nnighs be sonne suspicion of
   Verifcation (NITV), the prinaary                      colltlsion betaveen the m arltezer and the
   naarlteterofvoice stress analysis devices             A ssociation.




    T H K T@ I Y G RA ' H
             AV E #T I@X
                                                                                                           M


           Countermeasurequestion                                                                          I                                                            r
  WhoîsreCponsibleforthefollcwingquotation                    A PA P R ES ID E N T E LE C T
     regardirgrespiratorysuppression?                i
                                                                                                   '                         '
                                                                       ...s -                                  .                                       .. - ''
                                                                                                                                 x-$..1                       h
                                                                                                       .                     bîX' ...

   'k sttlsjl?èl/?ejnf/pe/pceofintellectualan#       .        .;.                                                             . .     .
                                                                                                                                       f
                                                                                                                                       $
                                                                                                                                                              . .
                                                                                                                                                                  ;
emolbna/statesppontbe/'    es/j/'alaymoyemenàs,           !
                                                         :'
                                                                                                                                                                  !).
                                                                                                                                                                  .

    tbsw/-/le/'
              ,itîaseliesofezpelimepls,fcnnd
   ingenera/l/qalconcenlraljonoftbotlèbt,ash h       @
                                                     ,
                                                     '
                                                     !.-- -
                                                     ,    ./'
                                                            ., '                     L
                                                                                Q':--.
                                                                                                                                                        ..,
                                                          $-::'.  N'       u     $. '                  1                               j               ;J
                                                                                                                                                        jz
                                                                                                                                                         i
                                                                                                                                                         )'
                                                                 W              X
                                                                                'Y                     1                                              tf
                                                                                                                                                       t'
                                                                                                                                                        *
                                                                                                                                                        1
 lvatbematic&lca/cp/albnsorh reaïng,/e,  % 8ns                : %*        *.
                                                                                     --   7.
                                                                                               m                                 e
                                                                                                                                 .-
                                                                                                                                                       6
                                                                                                                                           ......'''.,.o.,!
                                                          ....î                                            '                                  $'''C'
                                                                                                                                        ,,t)L..
   tberpq
        s'
         /rdlo/y/7?Oy:c?:/?lJcops/deraô/y'                '
                                                          t)
                                                          .k.!
                                                             ta
                                                             j
                                                             t-
                                                              ,
                                                              .:. .r
                                                                                          '.
                                                                                                                                 ' ..
                                                                                                                                    2
                                                                                                                                     . .i''
                                                                                                                                    x'...; .
                                                                                                                                    .
                                                                                                                                    . .u   ,,
                                                                                                                                            ..

                                                         ScreencaptureofaMatteQuadri
                                                                                   -l-rackZCT.Subjecti
                                                                                                     smaskedtoprotectNsi
                                                                                                                       dentity.
            lcwardTimm,1082
   8.       Cleve8ackster,1S58
            JohnReit,1045                                                        D edicated to Truth
   D.       JohnLarsen,1025
                                                                                @2014DANIELMANGM                   APAID POLITICALADVERTISEMENT
   E.       Vittorio8enussi,1014
            ArthurMaczonalt,1005                  M ake sure yourcontactinform ation is corr:

                               ansbfe;ûn;&3e79                         Em ail: manager@ polygraph.org
                                                                                          orcall1-800-A PA-8037

                                                                                                       APA Magazizze 2014,4744) 59
..
     '.       7.(.
                 u.   .2
          .

.
'yecr,$s.&..,cs
              rrj
                -j.-
                 Case 9:18-cv-80994-DLB Document 109 Entered on FLSD Docket 06/17/2019 Page 8 of 8
                         m .                                                                Y-
                                                                                            % -. v
                                                                                                          ..    . ..

!,
 tp'o t
      -.
       E-'t.9'fwf'b''h /8 ZY%''                                                             t
                                                                                            .t
                                                                                             ,
                                                                                            t:
                                                                                                 I $u,,    @+
                                                                                                                         Y
-oofec4l)tpvy )p& I%oy,  l                                                                  $
                                                                                            ' + . .v-.)=
                                                                                            k
                                                                                            k,
                                                                                            i .,6,3 jjy
                                                                                                                         *


                                                                                             '
                                                                                             CIi
                                                                                            k: IiII
                                                                                                  III
                                                                                                    AXEI
                                                                                                       CI
                                                                                                        XE'tl
                                                                                                            X          PxOx'
                                                                                             l sxxa b.'kAak'%A
                                                 vt1
                                                   . t
                                                       ??stkloj-tq,,-r''1-
                                                  s'afzflevh p!sf-
                                                                 crc'
                                                                    i ot r7art7,
                                                 m o g ctewnafd.s s't-;
                                                  fqoppn aoz c /er/-ts ö'f6 cq
                                                   t-p 7../s, (4ezc-l) VL J7J?J!
                                                      t
